Citation Nr: 1547425	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including panic attacks with agoraphobia, depression, post-traumatic stress disorder (PTSD), and generalized anxiety disorder with intermittent panic attacks, to include as secondary to service-connected irritable bowel syndrome (IBS).

2.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claims for service connection for panic attacks with agoraphobia, depression, post-traumatic stress disorder (PTSD), and generalized anxiety disorder with intermittent panic attacks are deemed to be for any diagnosed psychiatric disability.  Thus, these claims have been re-characterized on the Title page of this decision.

The Board has reviewed the physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the entire rating period on appeal, the Veteran's IBS disability has been manifested by symptoms contemplated by the rating criteria, including abdominal distress, alternating diarrhea and constipation, and frequent episodes of bowel disturbance.

2.  The Veteran's IBS does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for IBS have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.114, Diagnostic Code 7319 (2015).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in August 2008.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Veteran was afforded a VA examination in April 2009 for his claimed IBS.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the April 2009 VA examination report, in conjunction with VA outpatient treatment records, to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

IBS

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).
At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

The Veteran's service-connected IBS has been rated by the RO under the provisions of Diagnostic Code 7319.  Under this regulatory provision, a rating of 0 percent is warranted where there is mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

In a July 2009 rating decision, the RO granted service connection for IBS.  An evaluation of 10 percent was assigned, effective July 23, 2008.  In a July 2015 rating decision, the RO increased the rating for the Veteran's service-connected IBS to 30 percent, effective July 23, 2008.  

The 30 percent rating for IBS is the maximum schedular rating assignable for evaluation of IBS under Diagnostic Code 7319.  Id. Based on the grant of 30 percent from July 23, 2008, the Veteran is in receipt of the highest schedular rating available for this disability throughout the entire appeal period.  There are no other codes more appropriate for evaluation of the Veteran's IBS symptomatology so as to warrant a higher rating.  See 38 C.F.R. § 4.118, Schedule of Ratings-Digestive System. 

Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In the present case, the Veteran only has one service-connected disability, his IBS, thus, Johnson is not applicable.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board notes that the Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Moreover, the Board notes that in the written brief submitted by the Veteran's representative in September 2015, no disagreement or argument regarding the Veteran's rating for his IBS was made other than an acknowledgment that he is receiving the highest rating available. Hence, referral for consideration of an extraschedular rating is not warranted. 

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

An initial rating in excess of 30 percent for IBS is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he has a currently diagnosed psychiatric disability that is related to stress during active military duty and his service-connected IBS.  Specifically, he claims that during active duty in Alaska, he was stressed because although he was afraid of heights, he had to be in small planes and hiked up high mountains and glaciers.  He also reported that he was seen during military service for gastrointestinal complaints (stomach acting up), which he says was due to his nerves.  The Veteran also reports that he has psychiatric symptoms such as depression and anxiety, due to health problems, including IBS, financial problems, deaths of close family members, interpersonal problems, and work stress.

VA treatment records dated as early as 2003 show that the Veteran has been diagnosed and treated for panic attacks with agoraphobia, and adjustment disorder with mixed emotions.  He reported in 2003 that his anxiety started "years before," but had increased at that time.

The Veteran was afforded a VA examination in response to his claim in April 2015.  The examiner diagnosed the Veteran with generalized anxiety disorder with intermittent panic attacks and an unspecified depressive disorder, and noted that anxiety and depressive disorders commonly co-occur and the conditions appeared to be related for the Veteran.  She concluded that the Veteran's anxiety and depressive symptoms were related to a variety of stressors, including multiple chronic health problems to include service-connected IBS, and non-service-connected diabetes, kidney failure and low back pain; financial problems; deaths of multiple close family members (baby sister, mother, oldest sister); work stress (conflict with co-workers); and interpersonal problems such as problems with dating and making friends due to anxiety, fear of rejection, and negative view of self.  The examiner opined that due to the multiplicity of stressors, it appears less likely than not that the Veteran's current anxiety and depression are proximately due to or the result of his service-connected IBS alone.  However, the examiner did not offer an opinion as to whether the Veteran's service-connected IBS had aggravated his diagnosed psychiatric disability.  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As such, the Board finds that the opinion is incomplete, and therefore, inadequate for evaluation purposes.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also notes that the examiner only diagnosed generalized anxiety disorder with panic attacks and depressive disorder.  She noted the Veteran's reports of stress experienced in service, due to his fear of heights while stationed in Alaska, but she did not diagnose PTSD.  Her report also shows that the Veteran does have symptoms of PTSD.  However, the examiner did not explain why the Veteran did not meet the criteria for a diagnosis of PTSD.

For the reasons notes above, the Board believes that the Veteran should be afforded another VA examination and opinion to determine the etiology of any currently diagnosed psychiatric disability.  38 U.S.C.A. § 5103A (d) (West 2014).

The Board also notes that the Veteran has reported private treatment by Dr. Dunn. Correspondence from the RO indicates that the Veteran has stated that he does not want the RO to request the records from Dr. Dunn.  The RO sent the Veteran a letter in July 2015 indicating that if he wanted the records from Dr. Dunn requested, he should either fill out and return VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs or submit a signed statement indicating that he did not want the RO to request the records.  The record does not reflect that the Veteran submitted a Form 21-4142 or a signed statement indicating that he did not want the records to be obtained.  However, the Board notes that another physician, Dr. M.T. submitted a statement in June 2009 indicating that she has treated the Veteran for several years for psychiatric symptoms.  She also indicated that the Veteran has reported symptoms such as abdominal pain, upset stomach and nausea, associated with high stress levels.  Records of treatment from Dr. M.T. are not currently associated with the claims file or Virtual VA e-folder.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available private treatment records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file/e-folder.

The RO should specifically attempt to obtain any available treatment records from Dr. Maria Tabino.

2.  After the above requested development is accomplished, afford the Veteran an examination to determine the nature and etiology of any current psychiatric disability, to include panic attacks with agoraphobia, depression, PTSD, and generalized anxiety disorder with intermittent panic attacks.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) Identify all psychiatric conditions that have been present during the appeal period, from December 2011, to include if the Veteran meets the criteria for a diagnosis of PTSD. If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis.

b) For all psychiatric disorders identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any identified psychiatric disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

c) For all psychiatric disorders identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any identified psychiatric disorder was aggravated (permanently worsened) by the Veteran's service-connected irritable bowel syndrome. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

A complete rationale should be given for all opinions and conclusions expressed.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the Veteran's claim for service connection for an acquired psychiatric disability, with consideration of any additional information obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


